BROWN, J.
This action was brought under Laws 1897, c. 257, to have tbe lake bed described in tbe complaint subdivided into convenient tracts, as provided for by sucb law. Tbe complaint sets up tbe ownership of plaintiffs and defendants in and to certain tracts of land abutting upon tbe shores of a lake known as “East Okabena Lake,” in Nobles county; that sucb lake is a meandered lake of more than one hundred sixty acres in extent; that tbe waters thereof have in recent years gradually receded and dried up, so that it is not now of sufficient depth to be of any beneficial public use; that tbe shore owners are unable to agree upon a division of tbe bed of tbe lake, and plaintiffs ask that tbe same be divided and partitioned among sucb owners as provided for by tbe act of tbe legislature aforesaid. Defendant Matteson demurred to tbe complaint on tbe ground that it fails to state a cause of action, and, from an order sustaining it, plaintiffs appeal.
Tbe only question presented is tbe constitutionality of tbe act of 1897, on which the action is founded. This act is an evident attempt on tbe part of tbe legislature, in part, at least, to provide for and facilitate tbe settlement of controversies and disputes between shore owners concerning rights and boundary lines in dried-up lake beds; and, if it bad been limited to a course of procedure with respect to determining sucb boundary lines, tbe act could, in all probability, have been sustained. But it goes far beyond this, and invades private rights to sucb an extent as to render it wholly unconstitutional and void.
Tbe lake sought to be subdivided has not wholly dried up, but, because its waters have receded, has become nonnavigable and wholly unfit for public use. It comes under tbe bead of private waters, as defined by tbe act. Tbe act classifies all lakes or streams which have been or may be meandered in tbe government surveys into public and private waters. All sucb lakes as contain more than one hundred sixty acres, and which are of sufficient depth and volume to be capable of any beneficial public use, are declared to be *40public waters; and all lakes of.less than one hundred sixty acres, and such as are not capable of any beneficial use to the public, are declared private waters.
Section 2 provides as follows:
“In all cases where any lake belonging to the class of private waters above mentioned has been so meandered in the government survey, the owners of the lands abutting upon the shores of said lake shall be the owners in common of the bed thereof; and for the purpose of this act the bed of such lake shall be deemed to include all the lands within the meander lines * * * and the rights of the respective shore owners in case of the partition of such lake bed as hereinafter provided, shall be in proportion to the length of the meander line upon the tract or tracts owned by each.”
Section 4 provides :
“The shore owners of the bed of any such lake, the waters of which are or have become private, under the above classification, may have the same divided and partition of the whole thereof made between the several owners at any time after the same or any part thereof dries up, or any of the waters thereof recede; and if said owners are unable to agree upon a division which is acceptable to all, either * * * may bring an action in the district court * * * to have partition thereof made according to the respective rights of said shore owners.”
The section further provides that the lake bed may be subdivided into convenient tracts, alloting separate tracts to each shore owner according to his rights, and, further, that if an equitable division cannot well be made, because of the difference in value in portions thereof, the court may order that the same be subdivided into tracts and sold at public auction, and the proceeds distributed between the shore owners.
It is well settled as the law of this state, and our decisions are supported by the great weight of authority elsewhere, that where a meandered lake is nonnavigable, and in cases where lakes have gradually and imperceptibly dried up, the owner of land bordering on the shore thereof takes to the center or middle of the lake. In other words, the title of the shore owner extends to the center of the lake, the boundary lines of his tract extending from the shore or meander line, on lines converging to a point in the center of the lake *41bed; and sucb lake bed is an incident and an appurtenance to tbe adjoining lands, and becomes tbe property of tbe individual shore owner upon acquiring title to tbe adjoining land. Lamprey v. State, 52 Minn. 181, 58 N. W. 1139; Municipality v. Orleans, 18 La. 122; 1 Am. & Eng. Enc. (2d Ed.) 469; 4 Am. & Eng. Enc. (2d Ed.) 828. Tbe title to tbe lake bed passes by a deed of tbe adjoining land, and is owned in severalty by tbe shore owners. Their rights therein are fixed and vested, and cannot be arbitrarily taken from them by the legislature. When tbe legislature interferes with tbe title to one’s property, or with bis independent enjoyment thereof, its action is to be judged by those principles of civil liberty and constitutional protection which are guarantied in our system of laws. And, if those principles will not permit or authorize that department of government to take the property of one and confer it upon his neighbor, the act under consideration cannot stand.
As we have stated, the shore owners adjoining lakes of the character of this one own the bed of the lake in severalty; and it cannot be doubted but that such ownership is a vested right, and a right which cannot be taken away by the legislature, except by due process of law, and for some recognized public purpose. It is universally held that statutes which in effect devest and impair vested rights are unconstitutional and void. 6 Am. & Eng. Enc. (2d Ed.) 955, and cases cited in note 2. The right of private ownership in lands is recognized and secured by our laws, and such right is above legislative interference, except in the manner and for the purposes just stated. The act in question is not confined to a method or course of procedure for the settlement or adjustment of the boundary lines between the different owners of such lake beds, but is an attempt to fix and determine the rights of property therein; declaring, contrary to the settled law of the land, that the shore owners are owners in common of the bed of the lake. Instead of providing a method for establishing and locating the boundary lines between such owners, the act cuts the matter short by declaring a joint ownership, and providing for a subdivision thereof on lines at variance with the legal and vested rights of the parties. We believe that *42this is such an invasion of private rights as to render the act invalid, and we so hold.
Undoubtedly the legislature may provide for the partition and division of land held and owned in common by several persons, but it cannot declare a separate and independent ownership joint and in common, and then provide for the partition and division thereof on lines at variance and in conflict with the rights of the parties in severalty. The most that the legislature can do in the matter of such lakes is to provide a procedure or method for determining the boundary line between the shore owners.
Order affirmed.